Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 04/12/2021. Currently, claims 1-19 are pending in the application.
  
Claim Objections

Claim 1 is objected to because of the following informalities: Where it recites “said oxide layer” in line 6 should be “an oxide layer”.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities: Where it recites “said semiconductor” in line 1 should be “said semiconductor structure”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG et al (CN 103972070 A), an English translation is attached with the office action.


Regarding claim 1, ZHANG discloses a method of forming an oxide layer in an in-situ steam generation (ISSG) process ([0006], please see the English translation), comprising: 
providing a silicon substrate in a rapid thermal process (RTP) chamber ([0011]); 
injecting a gas mixture into said RTP chamber ([0017]); and 
heating a surface of the silicon substrate to a reaction temperature, so that the gas mixture reacts close to said surface to form steam and thereby oxidize said silicon substrate to form said oxide layer on said surface ([0035]); 
wherein said gas mixture comprises hydrogen (H.sub.2), oxygen (O.sub.2) and nitrous oxide (N.sub.2O) ([0018] and [0035]).



Claims 1, 11-12, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SWENBERG et al (US 20200194251 A1).

Regarding claim 1, Figure 1 of SWENBERG discloses a method of forming an oxide layer in an in-situ steam generation (ISSG) process ([0021]), comprising: 
providing a silicon substrate (considering poly silicon or crystalline silicon as the silicon containing compound instead of silicon nitride, [0021]) in a rapid thermal process (RTP) chamber; 
injecting a gas mixture into said RTP chamber ([0022]); and 
heating a surface of the silicon substrate to a reaction temperature ([0007]), so that the gas mixture reacts close to said surface to form steam and thereby oxidize said silicon substrate to form an oxide layer on said surface ([0026]); 
wherein said gas mixture comprises hydrogen (H.sub.2), oxygen (O.sub.2) and nitrous oxide (N.sub.2O) ([0021]).

Regarding claim 11, SWENBERG discloses that the method according to claim 1, wherein said gas mixture comprises 1% hydrogen ([0029], 1% to 10%).

Regarding claim 12, SWENBERG discloses that the method according to claim 1, wherein said reaction temperature is in the range of 1000° C. to 1100° C ([0007], 700° C -1100° C).



Regarding claim 15, SWENBERG discloses that the method according to claim 1, wherein a pressure in the RTP chamber is in the range of 5 Torr to 9 Torr ([0007], 1 Torr to 20 Torr).

Regarding claim 16, SWENBERG discloses that the method according to claim 1, wherein said pressure in the RTP chamber is in the range of 6 Torr to 8 Torr ([0007], 1 Torr to 20 Torr).

Regarding claim 18, SWENBERG discloses that the semiconductor structure comprising a silicon substrate having an oxide layer formed according to the method of claim 1 ([0021]).

Regarding claim 19, SWENBERG discloses that the semiconductor structure according to claim 18, wherein said semiconductor comprises a gate structure and said oxide layer is a gate oxide layer of said gate structure ([0021]).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-10 and 13-14 are rejected under 35 U.S.C. 103 as being obvious over SWENBERG et al (US 20200194251 A1).


Regarding claim 2, SWENBERG does not explicitly teach that the method according to claim 1, wherein the step of injecting the gas mixture comprises injecting nitrous oxide N.sub.2O at a flow rate which decreases over time while said surface of the silicon substrate is at or above said reaction temperature.

However, SWENBERG teaches that the oxidation process includes one or more process variables, such as the % of volume concentration of H.sub.2, O.sub.2, and N.sub.2O, temperature, pressure, flow rates, and soak time which may vary ([0029]).

Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges in order to form a high quality oxide layer formed on the silicon substrate since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claims 3-4, SWENBERG does not explicitly teach that the method according to claim 2, wherein the flow rate of N.sub.2O is decreased from between 6 to 9 SLM to between 1 to 4 SLM. Or
A method according to claim 2, wherein the flow rate of N.sub.2O is decreased in discreet steps of between 0.5 to 2 SLM.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges in order to form a high quality oxide layer formed on the silicon substrate since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claims 5-10 and 13-14, SWENBERG does not explicitly teach that the method according to claim 1, wherein the step of injecting the gas mixture comprises injecting O.sub.2 at a flow rate which increases over time while said surface of the silicon substrate is at or above said reaction temperature. Or
A method according to claim 5, wherein the flow rate of O.sub.2 is increased from between 0.5 to 3 SLM to between 5.5 to 9 SLM. Or
A method according to claim 5, wherein the flow rate of O.sub.2 is increased in discreet steps of between 0.5 to 2 SLM. Or
A method according to claim 1, wherein the step of injecting the gas mixture comprises injecting H.sub.2 at a substantially constant flow rate while said surface of the silicon substrate is at or above said reaction temperature. Or
A method according to claim 8, wherein the flow rate of H.sub.2 is in the range of 0.05 to 0.3 SLM. Or
A method according to claim 1, wherein a total flow rate of said gas mixture is constant while said surface of the silicon substrate is at or above said reaction temperature. Or
A method according to claim 1, wherein the step of heating comprises maintaining said surface of the substrate at or above said reaction temperature for a period of time in the range of 10 to 30 seconds while injecting the gas mixture. Or
A method according to claim 1, further comprising, while injecting said gas mixture, reducing or stopping heating of said silicon surface in order to reduce the temperature of said silicon surface below the reaction temperature and thereby stop oxidation.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges in order to form a high quality oxide layer formed on the silicon substrate since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.


Claim 17 is rejected under 35 U.S.C. 103 as being obvious over SWENBERG et al (US 20200194251 A1) in view of ZHANG et al (US 20150017814 A1).

Regarding claim 17,  SWENBERG does not  teach that the method according to claim 1, further comprising, after forming said oxide layer, replacing said gas mixture with nitrogen (N.sub.2) gas.


However, ZHANG is a pertinent art which teaches implanting nitrogen in the gate silicon dioxide layer after forming a silicon dioxide layer using ISSG, wherein the gate SiON layer formed by the method can ensure a high and stable nitrogen content, thus achieving the objective to obtain a gate SiON layer with a more precisely trimmed dielectric constant and hence improve the electrical properties of the semiconductor device being fabricated ([0032]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of SWENBERG by replacing said gas mixture with nitrogen (N.sub.2) gas after forming said oxide layer according to the teaching of ZHANG in order to form a SiON gate dielectric which has improved dielectric property ([0032] of ZHANG).


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813